       Case 1:19-cv-01084-GSA Document 17 Filed 06/01/20 Page 1 of 1

 1

 2                                    UNITED STATES DISTRICT COURT

 3                               EASTERN DISTRICT OF CALIFORNIA

 4

 5    JOY LYNN HARRIS,                                   No. 1:19-cv-01084-GSA
 6                       Plaintiff,
 7           v.                                          CORRECTIVE ORDER
                                                         DIRECTING DEFENDANT
 8    ANDREW SAUL, Commissioner of Social                TO FILE RESPONSIVE BRIEF
      Security,
 9

10                       Defendant.                      Doc. 16
11

12          On April 13, 2020, Plaintiff Joy Lunn Harris filed an opening brief in support of her

13   appeal of Defendant’s denial of her application for social security disability Doc. 15. Pursuant to

14   paragraph 7 of the scheduling order in this case (Doc. 5-1), Defendant was to have served his

15   responsive brief within thirty (30) days thereafter. Although more than thirty days have passed

16   since Plaintiff filed the opening brief, Defendant has not filed a response.

17          Accordingly, it is hereby ORDERED that no later than ten days from the date of this

18   order, Defendant shall file his responsive brief with the Court and serve that brief on Plaintiff.

19
     IT IS SO ORDERED.
20
21      Dated:     June 1, 2020                             /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                        1
